Case 16-13345-amc Doc 33-1 Filed 07/24/19 Entered 07/24/19 12:18:08                                          Desc
                Main Document-CORRECT PDF Page 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                    Case No. 2:16-bk-13345

 RAFIQ MATEEN,                                             Chapter 7

                   Debtor


     ORDER REOPENING CHAPTER 7 BANKRUPTCY CASE, VACATING THE
  DISCHARGE AS TO WELLS FARGO HOME MORTGAGE AND EXTENDING THE
             TIME TO FILE A REAFFIRMATION AGREEMENT
                                     3‘
          AND NOW, thisl‘} day of 21:36, 2019, upon consideration of the Motion of debtor, Raﬁq

 Mateen (“Debtor”), to (1) reopen this Chapter 7 case pursuant to       11   U.S.C.   §   350(b) and

 Bankruptcy Rule 5010, (2) vacate the discharge       as   to Wells Fargo Home Mortgage; and (3)

 extending the time to ﬁle a Reafﬁrmation Agreement that was executed prior to the date that the

 Debtor received a discharge, but was not ﬁled with the Bankruptcy Court prior to discharge. It

 appears that the Debtor is entitled to the   relief sought. Accordingly, it is hereby ORDERED that

 the motion is granted. More speciﬁcally, it is ordered that (1) this Chapter 7 Bankruptcy case is

 reopened, (2) the discharge as to Wells Fargo Home Mortgage is vacated; and (3) the time to ﬁle

 the Reafﬁrmation Agreement is extended by the Court; and it is further

          ORDERED that the deadline for the Debtor to ﬁle the document described above is

                    35E? ‘        30
 extended through             r               ,   201:1



                                                            ASHEL‘Y M.   N
                                                            US. BANKRUPT                   GE




                                                                                                         5:)
                                                                                                       ”77
                                                                                                             7
